        Case 1:19-cv-08312-PGG Document 22-1 Filed 03/30/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

LAWYERS’ COMMITTEE FOR 9/11 INQUIRY,   )
INC.; AND RICHARD GAGE.                )
                                       )
          Plaintiffs.                  )
                                       )
v.                                     )                           Case No. 1:19-cv-08312
                                       )
WILLIAM P. BARR, ATTORNEY GENERAL OF   )                           ORDER SETTING
THE UNITED STATES; UNITED STATES       )                           BRIEFING SCHEDULE
DEPARTMENT OF JUSTICE; AND GEOFFREY    )
BERMAN, UNITED STATES ATTORNEY FOR THE )
SOUTHERN DISTRICT OF NEW YORK.         )
                                       )
          Defendants.                  )

       Having considered the unopposed proposed briefing schedule submitted by Plaintiffs, IT

IS HEREBY ORDERED that:

              A.      Defendants’ Motion to Dismiss the First Amended Complaint shall be

served on or before April 3, 2020;

              B.      Plaintiffs’ Response shall be served on or before April 24, 2020; and

              C.      Any Reply by Defendants shall be served on or before May 8, 2020.




        March 31, 2020
Dated: _________________________                    _________________________________
                                                    ________________________
                                                    Paul G.
                                                         G Gardephe
                                                    United States District Judge




                                               1
